Exhibit 10.1

 

FOURTH AMENDMENT AND JOINDER TO CREDIT AGREEMENT

 

This Fourth Amendment and Joinder to Credit Agreement (“Amendment”) is made as
of this 21st day of December, 2009, by and among Gemino Healthcare Finance, LLC
(“Lender”) and Clarient, Inc., Clarient Diagnostic Services, Inc. and
ChromaVision International, Inc.  (collectively, the “Existing Borrowers”) and
Applied Genomics, Inc. (“Joining Borrower” and together with the Existing
Borrowers, the “Borrowers” and each individually referred to as a “Borrower”).

 

BACKGROUND

 

A.            Existing Borrowers and Lender are parties to a certain Credit
Agreement dated July 31, 2008 (as modified and amended from time to time, the
“Credit Agreement”), pursuant to which Borrowers established certain financing
arrangements with Lender.  The Credit Agreement and all instruments, documents
and agreements executed in connection therewith, or related thereto are referred
to herein collectively as the “Loan Documents.”  All capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.

 

B.            Borrowers have informed Lender that on the date hereof Clarient
has entered into the AG Acquisition Documents, pursuant to which Clarient has
consummated the AG Acquisition. Borrowers have requested, pursuant to
Section 7.01 of the Agreement, that Lender consent to the AG Acquisition and
Lender has agreed to provide such consent subject to the terms and conditions
hereof.

 

C.            As a result of the AG Acquisition, Joining Borrower has become
affiliated with Existing Borrowers and, in recognition of the benefits and
privileges thereunder, Joining Borrower and Existing Borrowers have requested
that Joining Borrower be permitted to join into the Loan Documents as if an
original signatory thereto and Lender has so consented subject to the terms and
conditions hereof

 

D.            Existing Borrowers have requested and Lender has agreed to join
the Joining Borrower as a joint and several co-Borrower and to amend the terms
and conditions of the Loan Documents pursuant to the terms and conditions of
this Amendment.

 

E.             Borrowers and Lender desire to set forth their agreement in
writing.

 

NOW THEREFORE, with the foregoing Background deemed incorporated by reference
and for good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto, intending to be legally bound, covenant
and agree as follows:

 


1.                                       CONSENT.  UPON THE EFFECTIVENESS OF
THIS AMENDMENT AND IN RELIANCE UPON BORROWERS’ REPRESENTATIONS, WARRANTIES AND
COVENANTS CONTAINED HEREIN AND SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AMENDMENT, LENDER HEREBY CONSENTS TO THE AG ACQUISITION.  THIS CONSENT SHALL NOT
BE DEEMED A CONSENT TO THE BREACH BY THE BORROWERS OF ANY COVENANTS OR
AGREEMENTS CONTAINED IN THE CREDIT AGREEMENT WITH RESPECT TO ANY OTHER
TRANSACTION OR MATTER OR A CONSENT TO ANY WAIVER OR MODIFICATION OF ANY OTHER
TERM OR CONDITION OF THE CREDIT AGREEMENT.  BORROWERS AGREE THAT THE CONSENT SET
FORTH IN THIS AMENDMENT SHALL NOT BE DEEMED (A) TO BE A CONSENT TO ANY WAIVER OR
MODIFICATION OF ANY OTHER TERM OR CONDITION OF THE CREDIT AGREEMENT, OR (B) TO
PREJUDICE ANY RIGHT OR REMEDY THAT LENDER MAY NOW HAVE OR MAY IN THE FUTURE HAVE
UNDER OR IN CONNECTION WITH THE CREDIT AGREEMENT OTHER THAN WITH RESPECT TO THE
MATTER FOR WHICH THIS CONSENT HAS BEEN PROVIDED.  THE CONSENT DESCRIBED HEREIN
SHALL NOT ALTER, AFFECT, RELEASE OR PREJUDICE IN ANY WAY ANY OF BORROWERS’
OBLIGATIONS UNDER THE CREDIT AGREEMENT (INCLUDING,

 

--------------------------------------------------------------------------------



 


WITHOUT LIMITATION, THE OBLIGATIONS), EACH OF WHICH ARE RATIFIED AND CONFIRMED. 
THIS AMENDMENT SHALL NOT OBLIGATE LENDER TO PROVIDE ANY FURTHER CONSENT TO ANY
WAIVER OR MODIFICATION OF ANY OTHER TERM OR CONDITION OF THE CREDIT AGREEMENT OR
PREJUDICE ANY RIGHT OR REMEDY THAT LENDER MAY NOW OR HEREAFTER HAVE UNDER OR IN
CONNECTION WITH THE CREDIT AGREEMENT.  THIS CONSENT SHALL NOT BE CONSTRUED AS A
COURSE OF CONDUCT ON THE PART OF LENDER UPON WHICH BORROWERS MAY RELY AT ANY
TIME IN THE FUTURE.  BORROWERS EXPRESSLY WAIVE ANY RIGHT TO ASSERT ANY CLAIM TO
SUCH EFFECT AT ANY TIME.


 


2.                                       JOINDER.


 

(A)                                  UPON THE EFFECTIVENESS OF THIS AMENDMENT,
JOINING BORROWER JOINS IN AS, ASSUMES THE OBLIGATIONS AND LIABILITIES OF, ADOPTS
THE OBLIGATIONS, LIABILITIES AND ROLE OF, AND BECOMES, A BORROWER UNDER THE LOAN
DOCUMENTS, THE AMENDED AND RESTATED REVOLVING NOTE AND ALL OTHER LOAN
DOCUMENTS.  ALL REFERENCES TO BORROWERS CONTAINED IN THE LOAN DOCUMENTS ARE
HEREBY DEEMED FOR ALL PURPOSES TO ALSO REFER TO AND INCLUDE JOINING BORROWER AS
A BORROWER AND JOINING BORROWER HEREBY AGREES TO COMPLY WITH ALL OF THE TERMS
AND CONDITIONS OF THE LOAN DOCUMENTS AS IF JOINING BORROWER WERE AN ORIGINAL
SIGNATORY THERETO.

 

(B)                                 WITHOUT LIMITING THE GENERALITY OF THE
PROVISIONS OF SUBPARAGRAPH (A) ABOVE, JOINING BORROWER HEREBY BECOMES LIABLE, ON
A JOINT AND SEVERAL BASIS, ALONG WITH ALL OTHER BORROWERS, FOR ALL OBLIGATIONS,
INCLUDING, WITHOUT LIMITATION, ALL EXISTING AND FUTURE LOANS AND OTHER
LIABILITIES AND OBLIGATIONS INCURRED AT ANY TIME BY ANY ONE OR MORE BORROWERS
UNDER THE LOAN DOCUMENTS, AS AMENDED HEREBY OR AS MAY BE HEREAFTER AMENDED,
MODIFIED, SUPPLEMENTED OR REPLACED.

 


3.                                       AMENDMENT.  UPON THE EFFECTIVENESS OF
THIS AMENDMENT, THE CREDIT AGREEMENT ARE HEREBY RESPECTIVELY AMENDED IN THE
FOLLOWING MANNER:


 

(A)                                  ANNEX I TO THE CREDIT AGREEMENT IS HEREBY
AMENDED BY INSERTING THE FOLLOWING DEFINITIONS:

 

“AG ACQUISITION” SHALL MEAN THE ACQUISITION BY CLARIENT OF APPLIED
GENOMICS, INC. BY MEANS OF THE MERGER OF CLARIENT ACQUISITION CORPORATION, A
DELAWARE CORPORATION AND WHOLLY-OWNED SUBSIDIARY OF CLARIENT, WITH AND INTO
APPLIED GENOMICS, INC., WITH APPLIED GENOMICS, INC. SURVIVING THE MERGER AS A
WHOLLY-OWNED SUBSIDIARY OF CLARIENT.

 

“AG ACQUISITION DOCUMENTS” SHALL MEAN THAT CERTAIN AGREEMENT AND PLAN OF MERGER
AND REORGANIZATION, DATED AS OF DECEMBER 21, 2009, BY AND AMONG CLARIENT,
CLARIENT ACQUISITION CORPORATION, APPLIED GENOMICS, INC, CERTAIN STOCKHOLDERS OF
APPLIED GENOMICS, INC. AND ROBERT S. SEITZ AS REPRESENTATIVE OF THE STOCKHOLDERS
OF APPLIED GENOMICS, INC., AND ALL OTHER CERTIFICATES, AGREEMENTS, DOCUMENTS OR
OTHER INSTRUMENTS EXECUTED AND DELIVERED IN CONNECTION THEREWITH.

 

(B)                                 THE SCHEDULES TO THE CREDIT AGREEMENT (OTHER
THAN SCHEDULE 1.01) ARE HEREBY AMENDED AND RESTATED BY THE SCHEDULES ATTACHED
HERETO AS EXHIBIT A (“AMENDED AND RESTATED SCHEDULES”).

 

2

--------------------------------------------------------------------------------


 


4.                                       REPRESENTATIONS AND WARRANTIES.  EACH
BORROWER REPRESENTS AND WARRANTS TO LENDER THAT:

 

(A)                                  EXCEPT AS SET FORTH ON THE AMENDED AND
RESTATED SCHEDULES ATTACHED HERETO, ALL WARRANTIES AND REPRESENTATIONS MADE TO
LENDER UNDER THE CREDIT AGREEMENT AND THE LOAN DOCUMENTS ARE TRUE AND CORRECT AS
OF THE DATE HEREOF (EXCEPT AS TO SUCH WARRANTIES AND REPRESENTATIONS WHICH ARE
AS OF A SPECIFIC DATE, WHICH WARRANTIES AND REPRESENTATIONS ARE TRUE AND CORRECT
AS OF SUCH DATE).

 

(B)                                 THE EXECUTION AND DELIVERY BY SUCH BORROWER
OF THIS AMENDMENT, THE AMENDED AND RESTATED REVOLVING NOTE, THE COMMERCIAL
DEPOSITORY AGREEMENT AND GOVERNMENTAL DEPOSITORY AGREEMENT, AND THE PERFORMANCE
BY IT OF THE TRANSACTIONS HEREIN CONTEMPLATED (I) ARE AND WILL BE WITHIN ITS
POWERS, (II) HAVE BEEN AUTHORIZED BY ALL NECESSARY ORGANIZATIONAL ACTION, AND
(III) ARE NOT AND WILL NOT BE IN CONTRAVENTION OF ANY ORDER OF ANY COURT OR
OTHER AGENCY OF GOVERNMENT, OF LAW OR ANY OTHER INDENTURE, AGREEMENT OR
UNDERTAKING TO WHICH ANY BORROWER IS A PARTY OR BY WHICH THE PROPERTY OF SUCH
BORROWER IS BOUND, OR BE IN CONFLICT WITH, RESULT IN A BREACH OF, OR CONSTITUTE
(WITH DUE NOTICE AND/OR LAPSE OF TIME) A DEFAULT UNDER ANY SUCH INDENTURE,
AGREEMENT OR UNDERTAKING OR RESULT IN THE IMPOSITION OF ANY LIEN, CHARGE OR
ENCUMBRANCE OF ANY NATURE ON ANY OF THE PROPERTIES OF SUCH BORROWER.

 

(C)                                  THIS AMENDMENT, THE AMENDED AND RESTATED
REVOLVING NOTE, AND ANY ASSIGNMENT, INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED
AND DELIVERED IN CONNECTION HEREWITH, IS VALID, BINDING AND ENFORCEABLE IN
ACCORDANCE WITH ITS RESPECTIVE TERMS.

 

(D)                                 NO EVENT OF DEFAULT OR UNMATURED EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING UNDER THE CREDIT AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS.

 

(E)                                  LENDER HAS RECEIVED TRUE, CORRECT AND
COMPLETE COPIES OF THE AG ACQUISITION DOCUMENTS (INCLUDING ALL EXHIBITS,
SCHEDULES AND DISCLOSURE LETTERS REFERRED TO THEREIN OR DELIVERED PURSUANT
THERETO, IF ANY) AND ALL AMENDMENTS THERETO, WAIVERS RELATING THERETO AND OTHER
SIDE LETTERS OR AGREEMENTS AFFECTING THE TERMS THEREOF.  NO SUCH DOCUMENTS OR
AGREEMENTS HAVE BEEN AMENDED OR SUPPLEMENTED, NOR HAVE ANY OF THE PROVISIONS
THEREOF BEEN WAIVED EXCEPT PURSUANT TO A WRITTEN AGREEMENT OR INSTRUMENT WHICH
HAS HERETOFORE BEEN DELIVERED TO LENDER.  THE AG ACQUISITION HAS BEEN
CONSUMMATED IN ACCORDANCE WITH THE AG ACQUISITION DOCUMENTS AND APPLICABLE LAW.

 


5.                                       EFFECTIVENESS CONDITIONS.  THIS
AMENDMENT SHALL BE EFFECTIVE UPON COMPLETION OF THE FOLLOWING CONDITIONS
PRECEDENT (ALL DOCUMENTS AND OTHER ITEMS TO BE IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER AND LENDER’S COUNSEL):


 

(A)                                  EXECUTION AND DELIVERY BY BORROWERS OF THIS
AMENDMENT;

 

(B)                                 EXECUTION AND DELIVERY BY BORROWERS OF THE
AMENDED AND RESTATED REVOLVING NOTE;

 

(C)                                  EXECUTION AND DELIVERY BY BORROWERS AND
LOCKBOX BANK OF THE GOVERNMENTAL DEPOSITORY AGREEMENT AND COMMERCIAL DEPOSITORY
AGREEMENTS;

 

(D)                                 DELIVERY BY BORROWERS OF CERTIFIED COPIES OF
RESOLUTIONS OF EACH BORROWER’S BOARD OF DIRECTORS, GENERAL PARTNERS, MEMBERS OR
MANAGERS, AS APPLICABLE, AUTHORIZING THE EXECUTION OF THIS AMENDMENT, THE
AMENDED AND RESTATED REVOLVING NOTE, AND EACH DOCUMENT REQUIRED TO BE DELIVERED
BY ANY SECTION HEREOF;

 

3

--------------------------------------------------------------------------------


 

(E)                                  DELIVERY BY BORROWERS OF JOINING BORROWER’S
STATE CERTIFIED CERTIFICATE OF INCORPORATION AND BYLAWS, CERTIFIED BY THE
SECRETARY OF JOINING BORROWER;

 

(F)                                    DELIVERY BY BORROWERS OF INCUMBENCY
CERTIFICATES FOR JOINING BORROWER IDENTIFYING ALL AUTHORIZED OFFICERS WITH
SPECIMEN SIGNATURES;

 

(G)                                 RECEIPT OF UNIFORM COMMERCIAL CODE FINANCING
STATEMENT, JUDGMENT AND STATE AND FEDERAL TAX LIEN SEARCHES AGAINST JOINING
BORROWER SHOWING NO LIENS ON ANY OF THE COLLATERAL (OTHER THAN LIENS RELEASED
CONTEMPORANEOUSLY WITH THE EFFECTIVENESS OF THIS AMENDMENT);

 

(H)                                 DELIVERY BY BORROWERS OF COPIES OF THE
ACCREDITATIONS, LICENSES, CERTIFICATIONS REQUIRED BY SECTION 5.03 OF THE CREDIT
AGREEMENT WITH RESPECT TO JOINING BORROWER;

 

(I)                                     DELIVERY BY BORROWERS OF AN OPINION
LETTER FROM BORROWERS’ COUNSEL REGARDING SUCH MATTERS AS LENDER MAY REQUIRE IN
ITS SOLE DISCRETION;

 

(J)                                     DELIVERY BY BORROWERS OF AN OFFICER’S
CLOSING CERTIFICATE;

 

(K)                                  DELIVERY BY BORROWERS OF PAYOFF LETTERS AND
RELEASES FROM ALL PERSONS HAVING A SECURITY INTEREST OR OTHER INTEREST IN THE
COLLATERAL (EXCEPT FOR PERMITTED LIENS), TOGETHER WITH ALL UCC-3 TERMINATION OR
PARTIAL RELEASES OR MORTGAGE SATISFACTIONS NECESSARY TO TERMINATE EACH SUCH
PERSON’S INTERESTS IN THE COLLATERAL;

 

(L)                                     DELIVERY BY BORROWERS OF THE AMENDED AND
RESTATED SCHEDULES;

 

(M)                               DELIVERY BY BORROWERS FOR JOINING BORROWER OF
COPIES OF INSURANCE POLICIES OR CERTIFICATES OF INSURANCE ON AN ACORD 27 FORM
EVIDENCING LIABILITY AND CASUALTY INSURANCE MEETING THE REQUIREMENTS SET FORTH
IN THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, NAMING LENDER AS LENDER’S
LOSS PAYEE (AS TO PROPERTY AND CASUALTY COVERAGE) AND ADDITIONAL INSURED (AS TO
LIABILITY COVERAGE);

 

(N)                                 DELIVERY BY BORROWERS TO LENDER OF TRUE,
CORRECT AND COMPLETE COPIES OF THE AG ACQUISITION DOCUMENTS;

 

(O)                                 NO UNMATURED EVENT OF DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING UNDER THE LOAN DOCUMENTS;

 

(P)                                 PAYMENT BY BORROWERS OF ANY AND ALL COSTS,
FEES AND EXPENSES OF LENDER (INCLUDING, ATTORNEYS’ FEES) IN CONNECTION WITH THIS
AMENDMENT AND THE TRANSACTION CONTEMPLATED HEREBY; AND

 

(Q)                                 EXECUTION AND/OR DELIVERY BY BORROWERS OF
ALL AGREEMENTS, INSTRUMENTS AND DOCUMENTS REQUESTED BY LENDER TO EFFECTUATE AND
IMPLEMENT THE TERMS HEREOF AND THE LOAN DOCUMENTS.

 


6.                                       CONFIRMATION OF INDEBTEDNESS. 
BORROWERS HEREBY ACKNOWLEDGE AND CONFIRM THAT AS OF THE CLOSE OF BUSINESS ON
DECEMBER 18, 2009, BORROWERS ARE INDEBTED TO LENDER, WITHOUT DEFENSE, SETOFF,
CLAIM OR COUNTERCLAIM, UNDER THE LOAN DOCUMENTS, IN THE AGGREGATE PRINCIPAL
AMOUNT OF $5,152,277.91 PLUS ALL FEES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’
FEES) INCURRED TO DATE IN CONNECTION WITH THE LOAN DOCUMENTS.

 

4

--------------------------------------------------------------------------------


 


7.                                       RATIFICATION OF LOAN DOCUMENTS.  EXCEPT
AS EXPRESSLY SET FORTH HEREIN, ALL OF THE TERMS AND CONDITIONS OF THE CREDIT
AGREEMENT AND LOAN DOCUMENTS ARE HEREBY RATIFIED AND CONFIRMED AND CONTINUE
UNCHANGED AND IN FULL FORCE AND EFFECT.  ALL REFERENCES TO THE CREDIT AGREEMENT
SHALL MEAN THE CREDIT AGREEMENT AS MODIFIED BY THIS AMENDMENT.  ALL REFERENCES
TO THE REVOLVING NOTE SHALL MEAN THE AMENDED AND RESTATED REVOLVING NOTE.


 


8.                                       COLLATERAL.  TO SECURE THE PAYMENT,
PROMPTLY WHEN DUE, AND THE PUNCTUAL PERFORMANCE, OF ALL OF THE OBLIGATIONS, AND
SATISFACTION BY BORROWERS OF ALL COVENANTS AND UNDERTAKINGS CONTAINED IN THE
CREDIT AGREEMENT AND THE LOAN DOCUMENTS, EACH EXISTING BORROWER RECONFIRMS THE
PRIOR GRANT OF THE SECURITY INTEREST IN AND LIEN UPON AND TO, ALL OF ITS RIGHT,
TITLE AND INTEREST IN AND TO THE COLLATERAL (INCLUDING AS SET FORTH BELOW),
WHETHER NOW OWNED OR HEREAFTER ACQUIRED, CREATED OR ARISING AND WHEREVER LOCATED
AND JOINING BORROWER HEREBY ASSIGNS AND GRANTS TO LENDER A SECURITY INTEREST IN,
AND A RIGHT OF SETOFF AGAINST, ANY AND ALL RIGHT, TITLE AND INTEREST OF SUCH
BORROWER IN AND TO ALL OF THE FOLLOWING, WHETHER NOW OWNED OR EXISTING OR OWNED,
ACQUIRED OR ARISING HEREAFTER: (I) ALL ACCOUNTS, PAYMENT INTANGIBLES,
INSTRUMENTS AND OTHER RIGHTS TO RECEIVE PAYMENTS OF BORROWER (INCLUDING WITHOUT
LIMITATION THE ACCOUNTS), WHETHER NOW EXISTING OR HEREAFTER ARISING OR ACQUIRED,
(II) ALL GENERAL INTANGIBLES (INCLUDING WITHOUT LIMITATION, CONTRACT RIGHTS AND
INTELLECTUAL PROPERTY), CHATTEL PAPER, DOCUMENTS, SUPPORTING OBLIGATIONS, LETTER
OF CREDIT RIGHTS, COMMERCIAL TORT CLAIMS SET FORTH ON SCHEDULE 2.13 TO THE
CREDIT AGREEMENT, REMEDIES, GUARANTEES AND COLLATERAL EVIDENCING, SECURING OR
OTHERWISE RELATING TO OR ASSOCIATED WITH THE PROPERTY IN SUBPART (I) ABOVE,
INCLUDING WITHOUT LIMITATION ALL RIGHTS OF ENFORCEMENT AND COLLECTION, (III) ALL
COMMERCIAL LOCKBOXES, ALL GOVERNMENT LOCKBOXES, ALL COLLECTION ACCOUNTS AND
OTHER DEPOSIT ACCOUNTS INTO WHICH ANY OF THE COLLECTIONS OR ADVANCES ARE
DEPOSITED, ALL FUNDS RECEIVED THEREBY OR DEPOSITED THEREIN, AND ANY CHECKS OR
INSTRUMENTS FROM TIME TO TIME REPRESENTING OR EVIDENCING THE SAME, (IV) ALL
BOOKS AND RECORDS OF BORROWERS EVIDENCING OR RELATING TO OR ASSOCIATED WITH ANY
OF THE FOREGOING, (V) ALL INFORMATION AND DATA COMPILED OR DERIVED BY BORROWERS
WITH RESPECT TO ANY OF THE FOREGOING (OTHER THAN ANY SUCH INFORMATION AND DATA
SUBJECT TO LEGAL RESTRICTIONS OF PATIENT CONFIDENTIALITY), AND (VI) ALL
COLLECTIONS, ACCESSIONS, RECEIPTS AND PROCEEDS DERIVED FROM ANY OF THE
FOREGOING.


 


9.                                       GOVERNING LAW.  THIS AMENDMENT, AND ALL
MATTERS ARISING OUT OF OR RELATING TO THIS AMENDMENT, SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA,
WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS, AND SHALL BE CONSTRUED
WITHOUT THE AID OF ANY CANON, CUSTOM OR RULE OF LAW REQUIRING CONSTRUCTION
AGAINST THE DRAFTSMAN.


 


10.                                 CONSENT TO JURISDICTION.  EACH BORROWER AND
LENDER HEREBY IRREVOCABLY CONSENT TO THE NONEXCLUSIVE JURISDICTION OF, AND VENUE
IN, ANY STATE OR FEDERAL COURT LOCATED IN THE COMMONWEALTH OF PENNSYLVANIA IN
ANY AND ALL ACTIONS AND PROCEEDINGS WHETHER ARISING HEREUNDER OR UNDER ANY OTHER
AGREEMENT OR UNDERTAKING.  BORROWERS WAIVE ANY OBJECTION TO IMPROPER VENUE AND
FORUM NON-CONVENIENS TO PROCEEDINGS IN ANY SUCH COURT OR COURTS AND ALL RIGHTS
TO TRANSFER FOR ANY REASON.  EACH BORROWER IRREVOCABLY AGREES TO SERVICE OF
PROCESS BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED TO THE ADDRESS OF THE
APPROPRIATE PARTY SET FORTH HEREIN.

 

5

--------------------------------------------------------------------------------



 


11.                                 WAIVER OF JURY TRIAL.  EACH BORROWER AND
LENDER HEREBY WAIVE ANY AND ALL RIGHTS IT MAY HAVE TO A JURY TRIAL IN CONNECTION
WITH ANY LITIGATION COMMENCED BY OR AGAINST LENDER WITH RESPECT TO RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO OR UNDER THE LOAN DOCUMENTS, WHETHER SOUNDING
IN TORT, CONTRACT OR OTHERWISE.


 


12.                                 CERTAIN BORROWER ACKNOWLEDGMENTS AND
AGREEMENTS.


 

(A)                                  EACH BORROWER ACKNOWLEDGES THAT IT WILL
ENJOY SIGNIFICANT BENEFITS FROM THE BUSINESS CONDUCTED BY THE OTHER BORROWERS
BECAUSE OF, INTER ALIA, THEIR COMBINED ABILITY TO BARGAIN WITH OTHER PERSONS
INCLUDING, WITHOUT LIMITATION, THEIR ABILITY TO RECEIVE THE CREDIT FACILITY ON
FAVORABLE TERMS GRANTED BY THE CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS WHICH
WOULD NOT HAVE BEEN AVAILABLE TO AN INDIVIDUAL BORROWER ACTING ALONE.  EACH
BORROWER HAS DETERMINED THAT IT IS IN ITS BEST INTEREST TO PROCURE THE CREDIT
FACILITY WHICH EACH BORROWER MAY UTILIZE DIRECTLY AND WHICH RECEIVE THE CREDIT
SUPPORT OF THE OTHER BORROWERS AS CONTEMPLATED BY THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS.

 

(B)                                 LENDER HAS ADVISED BORROWERS THAT IT IS
UNWILLING TO ENTER INTO THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND MAKE AVAILABLE THE CREDIT FACILITY EXTENDED HEREBY TO ANY BORROWER
UNLESS EACH BORROWER AGREES, AMONG OTHER THINGS, TO BE JOINTLY AND SEVERALLY
LIABLE FOR THE DUE AND PROPER PAYMENT OF THE OBLIGATIONS OF EACH BORROWER UNDER
THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS. EACH BORROWER
HAS DETERMINED THAT IT IS IN ITS BEST INTEREST AND IN PURSUIT OF ITS PURPOSES
THAT IT SO INDUCE LENDER TO EXTEND CREDIT PURSUANT TO THE CREDIT AGREEMENT AND
THE OTHER DOCUMENTS EXECUTED IN CONNECTION THEREWITH (I) BECAUSE OF THE
DESIRABILITY TO EACH BORROWER OF THE CREDIT FACILITY, THE INTEREST RATES AND THE
MODES OF BORROWING AVAILABLE HEREUNDER, (II) BECAUSE EACH BORROWER MAY ENGAGE IN
TRANSACTIONS JOINTLY WITH OTHER BORROWERS AND (III) BECAUSE EACH BORROWER MAY
REQUIRE, FROM TIME TO TIME, ACCESS TO FUNDS UNDER THE CREDIT AGREEMENT FOR THE
PURPOSES HEREIN SET FORTH.

 

(C)                                  EACH BORROWER HAS DETERMINED THAT IT HAS
AND, AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THE CREDIT
AGREEMENT, THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT
LIMITATION, THE INTER-BORROWER ARRANGEMENT SET FORTH IN THIS SECTION 12) WILL
HAVE, ASSETS HAVING A FAIR SALEABLE VALUE IN EXCESS OF THE AMOUNT REQUIRED TO
PAY ITS PROBABLE LIABILITY ON ITS EXISTING DEBTS AS THEY FALL DUE FOR PAYMENT
AND THAT THE SUM OF ITS DEBTS IS NOT AND WILL NOT THEN BE GREATER THAN ALL OF
ITS PROPERTY AT A FAIR VALUATION, THAT SUCH BORROWER HAS, AND WILL HAVE, ACCESS
TO ADEQUATE CAPITAL FOR THE CONDUCT OF ITS BUSINESS AND THE ABILITY TO PAY ITS
DEBTS FROM TIME TO TIME INCURRED IN CONNECTION THEREWITH AS SUCH DEBTS MATURE
AND THAT THE VALUE OF THE BENEFITS TO BE DERIVED BY SUCH BORROWER FROM THE
ACCESS TO FUNDS UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE
INTER-BORROWER ARRANGEMENT SET FORTH IN THIS SECTION 12) IS REASONABLY
EQUIVALENT TO THE OBLIGATIONS UNDERTAKEN PURSUANT HERETO.

 

(D)                                 BORROWER REPRESENTATIVE (ON BEHALF OF EACH
BORROWER) SHALL MAINTAIN RECORDS SPECIFYING (I) ALL OBLIGATIONS INCURRED BY EACH
BORROWER, (II) THE DATE OF SUCH INCURRENCE, (III) THE DATE AND AMOUNT OF ANY
PAYMENTS MADE IN RESPECT OF SUCH OBLIGATIONS AND (IV) ALL INTER-BORROWER
OBLIGATIONS PURSUANT TO THIS SECTION 12. BORROWER REPRESENTATIVE SHALL MAKE
COPIES OF SUCH RECORDS AVAILABLE TO LENDER, UPON REQUEST.

 

6

--------------------------------------------------------------------------------



 


13.                                 MAXIMUM AMOUNT OF JOINT AND SEVERAL
LIABILITY.   NOTWITHSTANDING ANY PROVISIONS OF THE CREDIT AGREEMENT OR THIS
AMENDMENT TO THE CONTRARY, IT IS THE INTENT OF THE PARTIES HERETO THAT THE
PRIMARY AND SECONDARY NATURE OF THE LIABILITIES OF THE BORROWERS, AND THE
SECURITY INTERESTS GRANTED BY THE BORROWERS TO SECURE THE OBLIGATIONS DIRECTLY
INCURRED BY ANY BORROWER NOT CONSTITUTE A FRAUDULENT CONVEYANCE UNDER
SECTION 548 OF CHAPTER 11 OF TITLE 11 OF THE UNITED STATES CODE (11 U.S.C.
§ 101, ET SEQ.), AS AMENDED, OR A FRAUDULENT CONVEYANCE OR FRAUDULENT TRANSFER
UNDER THE APPLICABLE PROVISIONS OF ANY FRAUDULENT CONVEYANCE, FRAUDULENT
TRANSFER OR SIMILAR LAW OF ANY STATE, NATION OR OTHER GOVERNMENTAL UNIT, AS IN
EFFECT FROM TIME TO TIME OR OTHERWISE BE RENDERED INVALID OR UNENFORCEABLE DUE
TO THE NATURE OF THE JOINT AND SEVERAL LIABILITY.  ACCORDINGLY,  LENDER AND
BORROWERS AGREE THAT IF THE OBLIGATIONS OF ANY BORROWER, OR ANY SECURITY
INTERESTS GRANTED BY SUCH BORROWER SECURING THE OBLIGATIONS WOULD, BUT FOR THE
APPLICATION OF THIS SENTENCE, CONSTITUTE A FRAUDULENT CONVEYANCE OR FRAUDULENT
TRANSFER UNDER APPLICABLE LAW, OR WOULD OTHERWISE RENDER SUCH BORROWER’S
OBLIGATIONS OR THE SECURITY INTERESTS GRANTED HEREIN INVALID OR UNENFORCEABLE,
THE OBLIGATIONS OF SUCH BORROWER HEREUNDER, AS WELL AS THE SECURITY INTERESTS
SECURING SUCH OBLIGATIONS, SHALL BE VALID AND ENFORCEABLE ONLY TO THE MAXIMUM
EXTENT THAT WOULD NOT CAUSE SUCH OBLIGATIONS OR SECURITY INTERESTS TO CONSTITUTE
A FRAUDULENT CONVEYANCE OR FRAUDULENT TRANSFER UNDER APPLICABLE LAW OR OTHERWISE
RESULT IN SUCH INVALIDITY OR UNENFORCEABILITY; PROVIDED HOWEVER THAT EACH
BORROWER’S OBLIGATIONS SHALL BE PRESUMPTIVELY VALID AND ENFORCEABLE TO THEIR
FULLEST EXTENT IN ACCORDANCE WITH THE TERMS HEREOF OR THEREOF, AS IF THIS
SECTION 13 WERE NOT A PART OF THIS AGREEMENT.


 


14.                                 AUTHORIZATION OF BORROWER REPRESENTATIVE BY
BORROWERS.


 

(A)                                  EACH BORROWER HEREBY IRREVOCABLY AUTHORIZES
BORROWER REPRESENTATIVE TO GIVE NOTICES, MAKE REQUESTS, MAKE PAYMENTS, RECEIVE
PAYMENTS AND NOTICES, GIVE RECEIPTS AND EXECUTE AGREEMENTS, MAKE AGREEMENTS OR
TAKE ANY OTHER ACTION WHATEVER ON BEHALF OF SUCH BORROWER UNDER AND WITH RESPECT
TO ANY LOAN DOCUMENT AND EACH BORROWER SHALL BE BOUND THEREBY.  THIS
AUTHORIZATION IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE, AND LENDER
MAY RELY ON ANY NOTICE, REQUEST, INFORMATION SUPPLIED BY BORROWER
REPRESENTATIVE, EVERY DOCUMENT EXECUTED BY BORROWER REPRESENTATIVE, EVERY
AGREEMENT MADE BY BORROWER REPRESENTATIVE OR OTHER ACTION TAKEN BY BORROWER
REPRESENTATIVE IN RESPECT OF BORROWERS OR ANY THEREOF AS IF THE SAME WERE
SUPPLIED, MADE OR TAKEN BY ANY OR ALL BORROWERS.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE FAILURE OF ONE OR MORE BORROWERS TO JOIN IN THE
EXECUTION OF ANY WRITING IN CONNECTION HEREWITH SHALL NOT, UNLESS THE CONTEXT
CLEARLY REQUIRES, RELIEVE ANY SUCH BORROWER FROM OBLIGATIONS IN RESPECT OF SUCH
WRITING.

 

(B)                                 BORROWERS ACKNOWLEDGE THAT THE CREDIT
PROVIDED UNDER THE CREDIT AGREEMENT IS ON TERMS MORE FAVORABLE THAN ANY BORROWER
ACTING ALONE WOULD RECEIVE AND THAT EACH BORROWER BENEFITS DIRECTLY AND
INDIRECTLY FROM ALL ADVANCES THEREUNDER.  EACH BORROWER, SHALL BE JOINTLY AND
SEVERALLY LIABLE FOR ALL OBLIGATIONS, REGARDLESS OF, INTER ALIA, WHICH BORROWER
REQUESTED (OR RECEIVED THE PROCEEDS OF) A PARTICULAR ADVANCE.

 


15.                                 JOINT AND SEVERAL LIABILITY.  THE REVOLVING
LOANS MADE TO THE BORROWERS SHALL BE DEEMED JOINTLY FUNDED TO, AND RECEIVED BY,
ALL OF THE BORROWERS.  EACH BORROWER JOINTLY AND SEVERALLY AGREES TO PAY, AND
SHALL BE JOINT AND SEVERALLY LIABLE FOR THE PAYMENT AND PERFORMANCE OF, ALL
OBLIGATIONS DIRECTLY INCURRED BY ANY OTHER BORROWER, REGARDLESS OF WHETHER SUCH
BORROWER ACTUALLY RECEIVES THE PROCEEDS OF THE INDEBTEDNESS GOVERNED HEREBY OR
THE BENEFIT OF ANY OTHER EXTENSIONS OF CREDIT HEREUNDER.  EACH BORROWER
ACKNOWLEDGES AND AGREES THAT THE JOINT AND SEVERAL LIABILITY OF THE BORROWERS IS
PROVIDED AS AN INDUCEMENT TO LENDER TO PROVIDE LOANS AND OTHER FINANCIAL
ACCOMMODATIONS TO THE BORROWERS, AND THAT EACH SUCH REVOLVING LOAN OR OTHER
FINANCIAL ACCOMMODATION SHALL BE DEEMED TO

 

7

--------------------------------------------------------------------------------



 


HAVE BEEN DONE OR EXTENDED BY LENDER IN CONSIDERATION OF, AND IN RELIANCE UPON,
THE JOINT AND SEVERAL LIABILITY OF THE BORROWERS. THE JOINT AND SEVERAL
LIABILITY OF EACH BORROWER HEREUNDER IS ABSOLUTE, UNCONDITIONAL AND CONTINUING,
REGARDLESS OF THE VALIDITY OR ENFORCEABILITY OF ANY OF THE OBLIGATIONS, OR THE
FACT THAT A SECURITY INTEREST OR LIEN IN ANY COLLATERAL MAY NOT BE ENFORCEABLE
OR SUBJECT TO EQUITIES OR DEFENSES OR PRIOR CLAIMS IN FAVOR OF OTHERS, OR MAY BE
INVALID OR DEFECTIVE IN ANY WAY AND FOR ANY REASON.  EACH BORROWER HEREBY
WAIVES:  (A) ALL NOTICES TO WHICH SUCH BORROWER MAY BE ENTITLED AS A CO-OBLIGOR
WITH RESPECT TO THE OBLIGATIONS, INCLUDING NOTICE OF (I) ACCEPTANCE OF THIS
AMENDMENT OR THE CREDIT AGREEMENT, (II) THE MAKING OF REVOLVING LOANS OR OTHER
FINANCIAL ACCOMMODATIONS UNDER THIS AGREEMENT, OR THE CREATION OR EXISTENCE OF
THE OBLIGATIONS, AND (III) PRESENTMENT, DEMAND, PROTEST, NOTICE OF PROTEST AND
NOTICE OF NON-PAYMENT; AND (B) ALL DEFENSES BASED ON (I) ANY MODIFICATION (OR
SERIES OF MODIFICATIONS) OF THE CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS, THAT
MAY CREATE A SUBSTITUTED CONTRACT, OR THAT MAY FUNDAMENTALLY ALTER THE RISKS
IMPOSED ON SUCH BORROWER HEREUNDER, (II) THE RELEASE OF ANY OTHER BORROWER FROM
ITS DUTIES UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, OR THE
EXTENSION OF THE TIME OF PERFORMANCE OF ANY OTHER BORROWER’S DUTIES HEREUNDER OR
THEREUNDER, (III) THE TAKING, RELEASING, IMPAIRMENT OR ABANDONMENT OF ANY
COLLATERAL, OR THE SETTLEMENT, RELEASE OR COMPROMISE OF THE OBLIGATIONS OR ANY
OTHER BORROWER’S LIABILITIES WITH RESPECT TO ALL OR ANY PORTION OF THE
OBLIGATIONS, OR (IV) ANY OTHER ACT (OR ANY FAILURE TO ACT) THAT FUNDAMENTALLY
ALTERS THE RISKS IMPOSED ON SUCH BORROWER BY VIRTUE OF ITS JOINT AND SEVERAL
LIABILITY HEREUNDER.  IT IS THE INTENT OF EACH BORROWER BY THIS PARAGRAPH TO
WAIVE ANY AND ALL SURETYSHIP DEFENSES AVAILABLE TO SUCH BORROWER WITH RESPECT TO
THE OBLIGATIONS, WHETHER OR NOT SPECIFICALLY ENUMERATED ABOVE.  BORROWERS
ACKNOWLEDGE THAT THE CREDIT PROVIDED UNDER THE CREDIT AGREEMENT IS ON TERMS MORE
FAVORABLE THAN ANY BORROWER ACTING ALONE WOULD RECEIVE AND THAT EACH BORROWER
BENEFITS DIRECTLY AND INDIRECTLY FROM THE REVOLVING LOANS MADE HEREUNDER.  EACH
BORROWER SHALL BE JOINTLY AND SEVERALLY LIABLE FOR ALL OBLIGATIONS REGARDLESS
OF, INTER ALIA, WHICH BORROWER RECEIVED PROCEEDS OF THE REVOLVING LOANS.


 


16.                                 WARRANT OF ATTORNEY TO CONFESS JUDGMENT.


 

(A)                                  ACKNOWLEDGMENT OF WARRANT OF ATTORNEY.  THE
FOLLOWING PARAGRAPH SETS FORTH A GRANT OF AUTHORITY FOR ANY ATTORNEY TO CONFESS
JUDGMENT AGAINST THE BORROWERS.  IN GRANTING THIS WARRANT OF ATTORNEY TO CONFESS
JUDGMENT AGAINST THE BORROWERS, FOLLOWING CONSULTATION WITH (OR DECISION NOT TO
CONSULT) SEPARATE COUNSEL FOR THE BORROWERS AND WITH KNOWLEDGE OF THE LEGAL
EFFECT HEREOF, THE BORROWERS HEREBY KNOWINGLY, INTENTIONALLY, VOLUNTARILY,
INTELLIGENTLY AND UNCONDITIONALLY WAIVE ANY AND ALL RIGHTS ANY OF THEM HAS OR
MAY HAVE TO PRIOR NOTICE AND AN OPPORTUNITY FOR HEARING UNDER THE RESPECTIVE
CONSTITUTIONS AND LAWS OF THE UNITED STATES OF AMERICA, COMMONWEALTH OF
PENNSYLVANIA, OR ELSEWHERE INCLUDING, WITHOUT LIMITATION, A HEARING PRIOR TO
GARNISHMENT AND ATTACHMENT OF THE BORROWERS’ BANK ACCOUNTS AND OTHER ASSETS. 
THE BORROWERS ACKNOWLEDGE AND UNDERSTAND THAT BY ENTERING INTO THIS AMENDMENT
CONTAINING A CONFESSION OF JUDGMENT CLAUSE THAT THE BORROWERS ARE EACH
VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY GIVING UP ANY AND ALL RIGHTS, INCLUDING
CONSTITUTIONAL RIGHTS, THAT ANY BORROWER HAS OR MAY HAVE TO NOTICE AND A HEARING
BEFORE JUDGMENT CAN BE ENTERED AGAINST ANY BORROWER AND BEFORE THE BORROWERS’
ASSETS, INCLUDING, WITHOUT LIMITATION, THEIR BANK ACCOUNTS, MAY BE GARNISHED,
LEVIED, EXECUTED UPON AND/OR ATTACHED.  THE BORROWERS UNDERSTAND THAT ANY SUCH

 

8

--------------------------------------------------------------------------------


 

GARNISHMENT, LEVY, EXECUTION AND/OR ATTACHMENT SHALL RENDER THE PROPERTY
GARNISHED, LEVIED, EXECUTED UPON OR ATTACHED IMMEDIATELY UNAVAILABLE TO THE
OBLIGORS.  IT IS SPECIFICALLY ACKNOWLEDGED BY THE BORROWERS THAT THE LENDER HAS
RELIED ON THIS WARRANT OF ATTORNEY AND THE RIGHTS WAIVED BY THE OBLIGORS HEREIN
IN CONSENTING TO THIS AMENDMENT AND AS AN INDUCEMENT TO GRANT THE ACCOMMODATIONS
OUTLINED HEREIN TO THE BORROWERS.

 

(B)                                 WARRANT OF ATTORNEY TO CONFESS JUDGMENT -
MONEY.  THE BORROWERS, AND EACH OF THEM, HEREBY AUTHORIZE AND EMPOWER, UPON AN
EVENT OF DEFAULT HEREUNDER, AND/OR UNDER THE OTHER LOAN DOCUMENTS, ANY ATTORNEY
OF ANY COURT OF RECORD OR THE PROTHONOTARY OR CLERK OF ANY COUNTY IN THE
COMMONWEALTH OF PENNSYLVANIA, OR IN ANY JURISDICTION WHERE PERMITTED BY LAW, OR
THE CLERK OF ANY UNITED STATES DISTRICT COURT, TO APPEAR FOR THE BORROWERS IN
ANY AND ALL ACTIONS WHICH MAY BE BROUGHT HEREUNDER, AND/OR UNDER THE OTHER LOAN
DOCUMENTS, AND ENTER AND CONFESS JUDGMENT AGAINST THE BORROWERS, JOINTLY AND
SEVERALLY, IN FAVOR OF THE LENDER OR ITS ASSIGNEE FOR THE ENTIRE AMOUNT OF THE
INDEBTEDNESS THEN DUE AND OUTSTANDING UNDER THE TERMS OF THE CREDIT AGREEMENT,
AND/OR UNDER THE TERMS OF THE OTHER LOAN DOCUMENTS, TOGETHER WITH ATTORNEYS’
FEES EQUAL TO FIFTEEN PERCENT (15%) OF THE FOREGOING SUMS THEN DUE AND OWING,
BUT IN NO EVENT LESS THAN FIVE THOUSAND ($5,000.00) DOLLARS, ALL WITH OR WITHOUT
DECLARATION, WITHOUT PRIOR NOTICE, WITHOUT STAY OF EXECUTION AND WITH RELEASE OF
ALL PROCEDURAL ERRORS AND THE RIGHT TO ISSUE EXECUTIONS FORTHWITH.  TO THE
EXTENT PERMITTED BY LAW, EACH OF THE BORROWERS WAIVES THE RIGHT OF INQUISITION
ON ANY REAL ESTATE LEVIED ON, VOLUNTARILY CONDEMNS THE SAME, AUTHORIZES THE
PROTHONOTARY OR CLERK TO ENTER UPON THE WRIT OF EXECUTION THIS VOLUNTARY
CONDEMNATION AND AGREES THAT SUCH REAL ESTATE MAY BE SOLD ON A WRIT OF
EXECUTION; AND ALSO WAIVES ANY RELIEF FROM ANY APPRAISEMENT, STAY OR EXEMPTION
LAW OF ANY STATE NOW IN FORCE OR HEREAFTER ENACTED.  IF COPIES OF THE CREDIT
AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS VERIFIED BY AFFIDAVIT OF ANY
REPRESENTATIVE OF THE LENDER SHALL HAVE BEEN FILED IN SUCH ACTION, IT SHALL NOT
BE NECESSARY TO FILE THE ORIGINALS THEREOF AS A WARRANT OF ATTORNEY, ANY
PRACTICE OR USAGE TO THE CONTRARY NOTWITHSTANDING.  THE AUTHORITY HEREIN GRANTED
TO CONFESS JUDGMENT SHALL NOT BE EXHAUSTED BY ANY SINGLE EXERCISE THEREOF, BUT
SHALL CONTINUE AND MAY BE EXERCISED FROM TIME TO TIME AS OFTEN AS THE LENDER
SHALL FIND IT NECESSARY AND DESIRABLE AND AT ALL TIMES UNTIL FULL PAYMENT OF ALL
AMOUNTS DUE HEREUNDER, AND/OR UNDER THE OTHER LOAN DOCUMENTS.  THE LENDER
MAY CONFESS ONE OR MORE JUDGMENTS IN THE SAME OR DIFFERENT JURISDICTIONS FOR ALL
OR ANY PART OF THE INDEBTEDNESS OR OBLIGATIONS ARISING HEREUNDER, AND/OR UNDER
THE OTHER LOAN DOCUMENTS, WITHOUT REGARD TO WHETHER JUDGMENT HAS THERETOFORE
BEEN CONFESSED ON MORE THAN ONE OCCASION FOR THE SAME INDEBTEDNESS OR
OBLIGATIONS.  IN THE EVENT THAT ANY JUDGMENT CONFESSED AGAINST THE BORROWERS IS
STRICKEN OR OPENED UPON

 

9

--------------------------------------------------------------------------------


 

APPLICATION BY OR ON BEHALF OF ANY OF THE BORROWERS FOR ANY REASON, THE LENDER
IS HEREBY AUTHORIZED AND EMPOWERED TO AGAIN APPEAR FOR AND CONFESS JUDGMENT
AGAINST THE OBLIGORS FOR ANY PART OR ALL OF THE INDEBTEDNESS DUE AND OWING TO
THE LENDER HEREUNDER, AND/OR UNDER THE OTHER LOAN DOCUMENTS.

 

(C)                                  WARRANT OF ATTORNEY TO CONFESS JUDGMENT —
GENERAL PROVISIONS.  IN ANY ACTION OR PROCEEDING DESCRIBED IN SECTION 16 HEREIN
OR IN CONNECTION THEREWITH, IF COPIES OF THE CREDIT AGREEMENT AND/OR THE OTHER
LOAN DOCUMENTS ARE THEREIN VERIFIED BY THE LENDER OR SOMEONE ACTING FOR THE
LENDER TO BE TRUE AND CORRECT COPIES OF THE CREDIT AGREEMENT AND/OR THE OTHER
LOAN DOCUMENTS (AND SUCH COPIES SHALL BE CONCLUSIVELY PRESUMED TO BE TRUE AND
CORRECT BY VIRTUE OF SUCH VERIFICATION), THEN IT SHALL NOT BE NECESSARY TO FILE
THE ORIGINAL OF THE CREDIT AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS, ANY
STATUTE, RULE OF COURT OF LAW, CUSTOM OR PRACTICE TO THE CONTRARY
NOTWITHSTANDING.  THE BORROWERS HEREBY RELEASE TO THE LENDER, ANYONE ACTING FOR
THE LENDER AND ALL ATTORNEYS WHO MAY APPEAR FOR THE BORROWERS, ALL ERRORS IN
PROCEDURE REGARDING THE ENTRY OF JUDGMENT OR JUDGMENTS BY CONFESSION OR
OTHERWISE BY VIRTUE OF THE WARRANTS OF ATTORNEY CONTAINED IN THIS AMENDMENT
AND/OR THE OTHER LOAN DOCUMENTS, AND ALL LIABILITY THEREFOR.  THE RIGHT TO ENTER
JUDGMENT OR JUDGMENTS BY CONFESSION OR OTHERWISE BY VIRTUE OF THE WARRANTS OF
ATTORNEY CONTAINED IN THIS AMENDMENT AND/OR THE OTHER LOAN DOCUMENTS, AND TO
ENFORCE ALL OF THE OTHER PROVISIONS OF THE AFORESAID DOCUMENTS MAY BE EXERCISED
BY ANY ASSIGNEE OF THE LENDER’S RIGHT, TITLE AND INTEREST IN THIS AMENDMENT
AND/OR THE OTHER LOAN DOCUMENTS IN SUCH ASSIGNEE’S OWN NAME, ANY STATUTE, RULE
OF COURT OR LAW, CUSTOM OR PRACTICE TO THE CONTRARY NOTWITHSTANDING.

 


17.                                 RELEASE. AS FURTHER CONSIDERATION FOR
LENDER’S AGREEMENT TO GRANT THE ACCOMMODATIONS SET FORTH HEREIN, EACH BORROWER
HEREBY WAIVES AND RELEASES AND FOREVER DISCHARGES LENDER AND ITS OFFICERS,
DIRECTORS, ATTORNEYS, AGENTS AND EMPLOYEES FROM ANY LIABILITY, DAMAGE, CLAIM,
LOSS OR EXPENSE OF ANY KIND THAT BORROWERS, OR ANY OF THEM, MAY HAVE AGAINST
LENDER ARISING OUT OF OR RELATING TO THE OBLIGATIONS, THIS AMENDMENT OR THE LOAN
DOCUMENTS.


 


18.                                 COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE
DEEMED TO BE AN ORIGINAL, AND SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE ONE
AND THE SAME RESPECTIVE AGREEMENT.  SIGNATURE BY FACSIMILE OR PDF SHALL BIND THE
PARTIES HERETO.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment the day and year
first above written.

 

EXISTING BORROWERS:

CLARIENT, INC.

 

 

 

 

 

By

/s/ Michael R. Rodriguez

 

Name:

Michael R. Rodriguez

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

CLARIENT DIAGNOSTIC SERVICES, INC.

 

 

 

 

 

By:

/s/ Michael R. Rodriguez

 

Name:

Michael R. Rodriguez

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

CHROMAVISION INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Michael R. Rodriguez

 

Name:

Michael R. Rodriguez

 

Title:

Senior Vice President and Chief Financial Officer

 

 

JOINING BORROWER:

APPLIED GENOMICS, INC.

 

 

 

 

 

By:

/s/ Michael R. Rodriguez

 

Name:

Michael R. Rodriguez

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

LENDER:

GEMINO HEALTHCARE FINANCE, LLC

 

 

 

 

 

By:

/s/ Miriam P. Gallagher

 

Name:

Miriam P. Gallagher

 

Title:

Senior Portfolio Manager

 

[SIGNATURE PAGE TO FOURTH AMENDMENT AND JOINDER TO CREDIT AGREEMENT]

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Amended and Restated Schedules

 

--------------------------------------------------------------------------------